Citation Nr: 0510892	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  02-03 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected residuals of Osgood-
Schlatter disease of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to December 
2000.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In October 2003 the veteran failed to appear for a properly 
scheduled hearing before a Veterans Law Judge at the RO. 

This case was before the Board previously in December 2003 
when it was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C., for additional 
development.


REMAND

This case is not ready for appellate review.  The AMC failed 
to fully comply with the instructions contained in the 
December 2003 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The Board directed the AMC to obtain 
records of VA treatment of the veteran after September 2001.  
The AMC did not attempt to obtain those records.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  VA 
medical records for treatment of the veteran since September 
2001 should be obtained.

Pursuant to the prior Remand from the Board, the veteran was 
scheduled for a VA examination on August 10, 2004.  The 
veteran failed to appear for that examination.  Because the 
case is being remanded on other grounds, the Board will 
afford the veteran another opportunity to attend a VA 
examination.

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.

The veteran is also advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
See 38 C.F.R. § 3.655 (2004).  (A July 21, 2004 letter from 
the AMC incorrectly advised the veteran that, if he failed to 
attend the August 2004 VA examination, his claim would be 
evaluated based upon the evidence of record.)

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  First, obtain VA records of treatment 
of the veteran from September 2001 to the 
present.  Request all records maintained, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

2.  Next, schedule the veteran for a VA 
joints examination and a VA bones 
examination to determine the severity of 
the veteran's service-connected residuals 
of Osgood-Schlatter disease of the left 
knee.  (Provide the veteran with the 
correct notice regarding the consequences 
of failing to report for a VA examination 
in a claim for an increased rating.  See 
38 C.F.R. § 3.655(b).)

The claims folder, including an October 
2000 medical board summary and the 
reports of VA examinations of the veteran 
in September 2000 and October 2001, 
should be provided to the examiner for 
review.

The examiner must state in the 
examination report that the claims folder 
has been reviewed.  (The October 2001 VA 
examination was inadequate because the 
veteran's claims folder was not provided 
to the examiner.)

All relevant inquiries on the examination 
worksheets must be completed.  X- rays 
and/or other diagnostic studies should be 
done, as deemed appropriate by the 
examiner.

The examiner should describe the effects 
of the veteran's disability upon his 
ordinary activities and express an 
opinion as to the impact of the veteran's 
left knee disability upon his vocational 
pursuits.

As background, the Board notes that when 
it is not possible to separate the 
effects of a service-connected condition 
from those of a non-service-connected 
condition, all such signs and symptoms 
must be attributed to the service-
connected condition.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998); see 
also 38 C.F.R. § 3.102 (2004).

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


